DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a First Action Non-Final on the merits. Claims 1-14 as originally filed on December 28, 2020, are currently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/2021, 5/13/2021 and 5/3/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claims 9-14 are objected to because of the following informalities: “trackable transport structure of claim 14” is spelled incorrectly, Examiner suggests it should be -- trackable transport structure of claim  8 --. For remainder of the action the word will be reviewed as “trackable transport structure of claim  8”.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ten Bok et al (EP Patent Application Publication No. 2593372B1 - hereinafter Ten Bok) in view of Roth et al (US Patent Application Publication No. 20060254474 - hereinafter Roth).
Re. claim 1, Ten Bok teaches:
A trackable transport structure comprising: 
2a pallet including a plurality of blocks and a plurality of beams, the pallet 3comprising: [Ten Bok; ¶56-¶57, Fig. 1 shows a Pallet, Fig. 3 and ¶15-¶16 show plurality of blocks such as what are labeled in Fig. 3 as “33”, plurality of beams are also shown in Fig. 3 as element “34” and “35” which are the lower beams].
5a lower longitudinal beam coupled to a bottom side of the block; and [Ten Bok; Fig. 3 shows three lower beams and they’re coupled to the main block of the pallet].
6an upper longitudinal beam coupled to a top side of the block, the upper 7longitudinal beam being substantially perpendicular to the lower longitudinal beam; and [Ten Bok; Fig. 2 shows the top view of the pallet showing the upper longitudinal beam and as can be seen the lower beams are running in perpendicular direction from the upper beams].
Ten Bok doesn’t teach, Roth teaches:
4a block having a cavity; [Roth; ¶27 shows an enclosed cavity that is created by the C-shaped channel such as “The enclosed cavity (created by the C-shaped channel, the end plugs, and the cover) provides a housing for potentially sensitive electronics and circuit boards that may be too bulky to be adequately protected by a simple plastic shield on the bottom of the channel”. Further Fig. 3 and 4 shows block with opening/cavity].
8a tracking device coupled to a portion of the pallet, the tracking device 9comprising: [Roth; ¶27 shows tracking device as RFID tags].
10one or more electronic components disposed within the cavity; and [Roth; ¶27 shows electronic components within strut/cavity as the RFID tag].
11an antenna coupled to the one or more electronic components.  [Roth; ¶30 showing tag’s antenna].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation as taught by Roth in the system of Ten Bok, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 2, Ten Bok in view of Roth teaches the trackable transport structure of Claim 1.
Ten Bok doesn’t teach, Roth teaches:
wherein the tracking device is 2positioned within the cavity.  [Roth; ¶27 shows an enclosed cavity that is created by the C-shaped channel such as “The enclosed cavity (created by the C-shaped channel, the end plugs, and the cover) provides a housing for potentially sensitive electronics and circuit boards that may be too bulky to be adequately protected by a simple plastic shield on the bottom of the channel”, also ¶27 further states that RFID tag can be carried inside such as “closed configuration is particularly advantageous when the non-structural member is to carry multiple passive or active RFID tags, antennae, batteries, and the like. The enclosed cavity (created by the C-shaped channel, the end plugs, and the cover) provides a housing for potentially sensitive electronics and circuit boards that may be too bulky to be adequately protected by a simple plastic shield on the bottom of the channel”. Further Fig. 3 and 4 shows block with opening/cavity]. Please see motivation to combine Ten Bok in view of Roth presented in claim 1 above.

Re. claim 3, Ten Bok in view of Roth teaches the trackable transport structure of Claim 1.
Ten Bok teaches:
wherein the pallet is formed 2of plastic.  [Ten Bok; ¶16]. 

Re. claim 4, Ten Bok in view of Roth teaches the trackable transport structure of Claim 1.
Ten Bok doesn’t teach, Roth teaches:
wherein the block includes an 2antenna cavity, and wherein the antenna is positioned within the antenna cavity.  [Roth; ¶30 showing tag’s antenna, also see ¶27 which states various components that can be stored within the cavity such as “closed configuration is particularly advantageous when the non-structural member is to carry multiple passive or active RFID tags, antennae, batteries, and the like. The enclosed cavity (created by the C-shaped channel, the end plugs, and the cover) provides a housing for potentially sensitive electronics and circuit boards that may be too bulky to be adequately protected by a simple plastic shield on the bottom of the channel”]. Please see motivation to combine Ten Bok in view of Roth presented in claim 1 above.

Re. claim 6, Ten Bok in view of Roth teaches the trackable transport structure of Claim 1.
Ten Bok doesn’t teach, Roth teaches:
wherein the block includes a 2removable cover positioned over the cavity.  [Roth; ¶27 mentions use of cover for added protection such as “For added protection, it may also be desirable to include end plugs, as described above, and to attach a cover over the open end of the C-shaped channel, thereby creating a closed configuration. This closed configuration is particularly advantageous when the non-structural member is to carry multiple passive or active RFID tags, antennae, batteries, and the like”. Also shown in ¶49 and Figs. 8 and 9 as element number “23” which is described as the cover for the closed configuration such as “the C-shaped channel is fitted at each end with end plugs 19, and the open side of the channel is closed by a cover 23, preferably one made of the same material and having the same wall thickness as the C-shaped channel”]. Please see motivation to combine Ten Bok in view of Roth presented in claim 1 above.

Re. claim 7, Ten Bok in view of Roth teaches the trackable transport structure of Claim 1.
Ten Bok doesn’t teach, Roth teaches:
1further comprising a 2protective material surrounding the tracking device.  [Roth; ¶27 mentions thin plastic shield secured over the readable device to protect it from moisture and accidental contact]. Please see motivation to combine Ten Bok in view of Roth presented in claim 1 above.

Claims 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ten Bok in view of Roth in view of Linkesch et al (US Patent Application Publication No. 20170243103 - hereinafter Linkesch).
Re. claim 5, Ten Bok in view of Roth teaches the trackable transport structure of Claim 1.
Ten Bok doesn’t teach, Linkesch teaches:
wherein the pallet is formed 2of wood.  [Linkesch; ¶45 shows it can be made of wood]. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation as taught by Linkesch in the system of Ten Bok, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8-10 and 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ankele et al (US Patent No. 11066210 - hereinafter Ankele) in view of Roth.
Re. claim 8, Ankele teaches:
A trackable transport structure comprising:
a pallet including a plurality of blocks […] wherein the longitudinal beam includes a cavity accessible at a bottom side of 4the longitudinal beam; [Ankele; col. 5 line 57 – col. 6 line 9 shows blocks as nylon posts that are affixed to the top and bottom such as “provide a plurality of equal sized upstanding nylon posts affixed to the bottom portion top side 408 in four equal sized arrays of four upstanding nylon posts in the four corners 418 of the bottom portion top side 408, three equal sized arrays of four upstanding nylon posts along a central axis 420 of the pallet length sides 414 with two equal sized arrays near the center portion of each pallet length side 414 and the third equal array centered between the two equal sized arrays near the center portion of each length side 414 in the center of the bottom portion top side 408”. ].
5a casing coupled to the bottom side of the longitudinal beam, the casing including 6a cavity region at least partially aligned with the cavity of the longitudinal beam; [Examiner notes: a beam is defined as any various relatively long pieces of metal, wood, stone etc wherein the longitudinal beam includes a cavity accessible at a bottom side of the longitudinal beam”. Ankele; Fig. 1 shows element “222” as central axis interpreted as the beam, with casing shown as element “600” which is at bottom side of the beam, inside the casing which is a communication/sensor box as shown in Fig. 7 is cavity region for the casing, and it is within the cavity that is beneath the beam as shown in Fig. 3].
7a tracking device coupled to one or both of the cavity of the longitudinal beam 8and the cavity region of the casing, the tracking device comprising: one or more electronic components disposed within the cavity; [Ankele; Col. 2 line 66 – Col. 3 line 5 shows RFID device within the casing which is labeled as communication/sensor box as it states “Each trackable pallet includes an interchangeable communications/sensor box providing an integral global positioning system, at least one integral radio frequency identification device, at least one integral temperature sensor, at least one integral sensor calibrated to detect chemicals, an integral power supply and connected wiring to power components housed in the communications/sensor box”].
Ankele doesn’t teach, Roth teaches:
a pallet including a plurality of beams including a longitudinal beam […]: [Roth; ¶41 and Figs. 1 and 2, with Figs. 1 and 2 showing beams as elements “15” or “16, and cavity].
10an antenna coupled to the one or more electronic components.  [Roth; ¶30 showing tag’s antenna].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation as taught by Roth in the system of Ankele, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 9, Ankele in view of Roth teaches the trackable transport structure of Claim 8.
Ankele doesn’t teach, Roth teaches:
wherein the tracking device 2is positioned within the cavity of the longitudinal beam.  [Roth; ¶27 shows an enclosed cavity that is created by the C-shaped channel such as “The enclosed cavity (created by the C-shaped channel, the end plugs, and the cover) provides a housing for potentially sensitive electronics and circuit boards that may be too bulky to be adequately protected by a simple plastic shield on the bottom of the channel”, also ¶27 further states that RFID tag can be carried inside such as “closed configuration is particularly advantageous when the non-structural member is to carry multiple passive or active RFID tags, antennae, batteries, and the like. The enclosed cavity (created by the C-shaped channel, the end plugs, and the cover) provides a housing for potentially sensitive electronics and circuit boards that may be too bulky to be adequately protected by a simple plastic shield on the bottom of the channel”. Further Fig. 3 and 4 shows block with opening/cavity]. Please see motivation to combine Ankele in view of Roth presented in claim 8 above.

Re. claim 10, Ankele in view of Roth teaches the trackable transport structure of Claim 8.
Ankele doesn’t teach, Roth teaches:
wherein the tracking device 2is positioned within the cavity region of the casing.  [Roth; ¶48 and Figs. 6-8 shows tracking device “20” inside the cavity of the casing]. Please see motivation to combine Ankele in view of Roth presented in claim 8 above.

Re. claim 13, Ankele in view of Roth teaches the trackable transport structure of Claim 8.
Ankele doesn’t teach, Roth teaches:
further comprising a 2protective material surrounding the tracking device.  [Roth; ¶27 mentions thin plastic shield secured over the readable device to protect it from moisture and accidental contact]. Please see motivation to combine Ankele in view of Roth presented in claim 8 above.

Re. claim 14, Ankele in view of Roth teaches the trackable transport structure of Claim 8.
Ankele doesn’t teach, Roth teaches:
further comprising a 2removable cover positioned over one or both of the cavity of the longitudinal beam and the cavity region of the casing. [Roth; ¶27 mentions use of cover for cavity region of the casing for added protection such as “For added protection, it may also be desirable to include end plugs, as described above, and to attach a cover over the open end of the C-shaped channel, thereby creating a closed configuration. This closed configuration is particularly advantageous when the non-structural member is to carry multiple passive or active RFID tags, antennae, batteries, and the like”. Also shown in ¶49 and Figs. 8 and 9 as element number “23” which is described as the cover for the closed configuration such as “the C-shaped channel is fitted at each end with end plugs 19, and the open side of the channel is closed by a cover 23, preferably one made of the same material and having the same wall thickness as the C-shaped channel”]. Please see motivation to combine Ankele in view of Roth presented in claim 8 above.

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ankele in view of Roth in view of Ten Bok.
Re. claim 11, Ankele in view of Roth teaches the trackable transport structure of Claim 8.
Ankele doesn’t teach, Ten Bok teaches:
wherein the pallet is formed 2of plastic.  [Ten Bok; ¶16]. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation as taught by Ten Bok in the system of Ten Bok, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ankele in view of Roth in view of Linkesch.
Re. claim 12, Ankele in view of Roth teaches the trackable transport structure of Claim 8.
Ankele doesn’t teach, Linkesch teaches:
wherein the pallet is formed 2of wood.  [Linkesch; ¶45 shows it can be made of wood]. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation as taught by Linkesch in the system of Ten Bok, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM N EL-BATHY/Examiner, Art Unit 3628